DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second nonconductive layer" in line 1; and “the first nonconductive layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first portion of elastic material" in line 1; and “the second portion of elastic material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2018/0138127) in view of Chen et al. (U.S. Publication No. 2020/0144143)
Regarding claim 1, Lee teaches a device, comprising:
a substrate (Fig. 8F, substrate 110) having a first surface (top) and a second surface (bottom) opposite the first surface;
an opening (see Fig. 7B, opening 110X) extending through the substrate from the first surface to the second surface (Fig. 7B);
a die (Fig. 8F, die 120) in the opening and between the first and second surface of the substrate (Fig. 8F); and
an elastomer (encapsulant 130) in the opening and surrounding the die (Fig. 8F).
Lee teaches that the encapsulant has a low Young’s modulus (paragraphs [0049]), [0086]-[0087]), around 50MPa to 15GPa (paragraph [0087]), but does not specifically teach an elastomer.  However, Chen teaches that an elastomer can be used as an encapsulant in a similar package (see Fig. 4, paragraph [0043]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that an elastomer could have been used because lee teaches that the encapsulant material is not limited, and can be any material having the required Young’s modulus (paragraph [0087]), and Chen teaches that elastomers meet this modulus threshold (paragraph [0043]).

Regarding claim 2, Lee in view of Chen teaches the device of claim 1, wherein the opening includes a plurality of sidewalls (Fig. 8F and 6), and each sidewall of the plurality of sidewalls is separated from the die by the elastomer (Fig. 8F).

Regarding claim 3, Lee in view of Chen teaches the device of claim 1, further comprising:
a first nonconductive layer (Fig. 8F, layer 160) on the first surface of the substrate and on the elastomer (Fig. 8F); and
a second nonconductive layer (140) on the second surface of the substrate and on the elastomer (Fig. 8F).

Regarding claim 5, Lee in view of Chen teaches the device of claim 3, wherein an electrical connection (connection made by via 142, pad 184a,  via 180, pad 184b and via 132)) coupled to the die extends through the elastomer, the first nonconductive layer, the substrate, and the second non- conductive layer (see Fig. 8F).

Regarding claim 8, Lee in view of Chen teaches the device of claim 1, wherein a first dimension of the die extending in a direction of a center axis of the opening is less than a second dimension of the opening extending in the direction (see Fig. 6 and 8F, chip is smaller in all directions than opening).

Regarding claim 9, Lee in view of Chen teaches the device of claim 1, wherein the elastomer is on the second non- conductive layer, is between the second nonconductive layer and the die, is on the first non- conductive layer, is between the first nonconductive layer and the die, and is between a plurality of sidewalls of the die and a plurality of sidewalls of the opening.

Regarding claim 11, Lee teaches a device, comprising:
a substrate (Fig. 8F, substrate 110) including a first opening (labeled in Fig. 7B, opening 110X) that extends entirely through the substrate (see Fig. 7B);
a first die (120) within the first opening (Fig. 8F); and
an elastomer (130) in the first opening, the elastomer encapsulates the die and separates sidewalls of the die from the substrate (Fig. 8F).
Lee teaches that the encapsulant has a low Young’s modulus (paragraphs [0049]), [0086]-[0087]), around 50MPa to 15GPa (paragraph [0087]), but does not specifically teach an elastomer.  However, Chen teaches that an elastomer can be used as an encapsulant in a similar package (see Fig. 4, paragraph [0043]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that an elastomer could have been used because lee teaches that the encapsulant material is not limited, and can be any material having the required Young’s modulus (paragraph [0087]), and Chen teaches that elastomers meet this modulus threshold (paragraph [0043]).

Regarding claim 12, Lee in view of Chen teaches the device of claim 11, further comprising:
a first non-conductive layer (Fig. 8F, layer 160) on a first surface of the substrate and the elastomer (Fig. 8F);
a second non-conductive layer (140) on a second surface of the substrate and the elastomer, the second surface opposite to the first surface of the substrate (Fig. 8F);
a third non-conductive layer (see paragraph [0133], layer 160 can be multi-layered) is on the first non-conductive layer;
a fourth non-conductive layer (150) is on the second non-conductive layer; and
an electrical connection extends through the substrate, the elastomer, the first non- conductive layer, and the second non-conductive layer (see Fig. 8F, electrical connection comprising 142/184a/180/184b/132).

Regarding claim 13, Lee in view of Chen teaches the device of claim 12, further comprising:
a plurality of first openings (191) in the third non-conductive layer, the plurality of first openings exposing first portions of the electrical connection (see Fig. 8F); and
a plurality of second openings (not labeled, but where solder 170 is positioned) in the fourth non-conductive layer, the plurality of second openings exposing second portions of the electrical connection (see Fig. 8F).

Regarding claim 14, Lee in view of Chen teaches the device of claim 11, further comprising a second die (see Fig. 9, can be multiple dies 120A/B) within the first opening, the elastomer surrounds the second die and separates the second die from the substrate and the first die (Fig. 9).

Regarding claim 15, Lee in view of Chen teaches the device of claim 11, further comprising:
a second opening (see Fig. 12-13, not specifically labeled)  in the substrate, the second opening separated from the first opening (see Fig. 12-13);
a second die (see Fig. 12, first fie 120A and second die 12B within each opening) within the second opening; and
an elastomer in the second opening surrounding the second die and separating the second die from the substrate (see Fig. 12).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen, further in view of Kim et al. (U.S. Publication No. 2018/0096940).
Regarding claim 4, Lee in view of Chen teaches the device of claim 3, wherein the die is separated from the first non- conductive layer (Fig. 8F) by the elastomer.
Lee in view of Chen does not specifically teach the die is separated from the second nonconductive layer by the encapsulant.  However, Kim teaches that a relatively low Young’s modulus encapsulant (130, see Fig. 9 and claim 1), covering a die (121) embedded in a substrate (110), can be formed over and below a die (see Fig. 12).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the encapsulant could have been provided below the chip as well as above because Kim teaches that this is a result of using a passivation layer (123), which Lee teaches may be used on the die (see Lee paragraph [0065]).

Claims 6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen, further in view of Hartung et al. (U.S. Publication No. 2018/0033711)
Regarding claim 6, Lee in view of Chen teaches the device of claim 3, wherein the elastomer includes a first portion made of a first elastic material and a second portion formed of a second elastic material that is different from the first elastic material.
However, Hartung teaches another encapsulated die (Fig. 4C) having an elastomer encapsulant (paragraph [0046]-[0047]), made of two portions (51 and 52) being different materials (paragraphs [0046]-[0047]). 
 It would have been obvious to a person of skill in the art at the time of the effective filing date that two separate materials could have been used for the elastomer encapsulant because Hartung teaches that this allows for a softer material to be used as the second encapsulant, reducing the stress between the chip and first encapsulant (paragraph [0049]).

Regarding claim 16, Lee teaches a method, comprising:
forming an opening (Fig. 7B, opening 110X) extending through a substrate (110);
forming a first portion of elastic material (130, Fig. 7D) in the opening;
coupling a die (120) to the first portion of elastic material (Fig. 7D).
Lee teaches that the encapsulant has a low Young’s modulus (paragraphs [0049]), [0086]-[0087]), around 50MPa to 15GPa (paragraph [0087]), but does not specifically teach an elastomer.  However, Chen teaches that an elastomer can be used as an encapsulant in a similar package (see Fig. 4, paragraph [0043]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that an elastomer could have been used because lee teaches that the encapsulant material is not limited, and can be any material having the required Young’s modulus (paragraph [0087]), and Chen teaches that elastomers meet this modulus threshold (paragraph [0043]).
Lee in view of Chen does not teach forming a second portion of elastic material on the die, on the first portion of elastic material, and in the opening.  However, Hartung teaches another encapsulated die (Fig. 4C) having an elastomer encapsulant (paragraph [0046]-[0047]), made of two portions (51 and 52) being different materials (paragraphs [0046]-[0047]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that two separate materials could have been used for the elastomer encapsulant because Hartung teaches that this allows for a softer material to be used as the second encapsulant, reducing the stress between the chip and first encapsulant (paragraph [0049]).

Regarding claim 17, Lee in view of Chen and Hartung teaches the method of claim 16, further comprising:
coupling a temporary support (Fig. 7C, support 195) to the substrate;
forming the first portion of elastic material (Fig. 7D) on the temporary support; and
removing the temporary support from the substrate and the first portion of elastic material (Fig. 7E).

Regarding claim 18, Lee in view of Chen and Hartung teaches the method of claim 16, further comprising:
forming a first nonconductive layer (Fig. 8F, layer 160) on a first surface of the substrate and on the second portion of elastic material;
forming a second nonconductive layer (140) on a second surface of the substrate and on the first portion of elastic material, the second surface opposite to the first surface of the substrate; and
forming an electrical connection (142/184a/180/184b/132) extending through the second portion of elastic material, the first nonconductive layer, the substrate, and the second nonconductive layer (Fig. 8F).

Regarding claim 19, Lee in view of Chen and Hartung teaches the method of claim 18, further comprising:
forming a third nonconductive layer (see paragraph [0133], layer 160 can be multi-layer) on the first nonconductive layer and a first surface of the electrical connection;
forming a fourth nonconductive layer (150) on the second nonconductive layer and a second surface of the electrical connection;
forming a plurality of first openings (191) in the third nonconductive layer to expose portions of the first surface of the electrical connection (see Fig. 8F); and
forming a plurality of second openings (where solder 170 is located) in the fourth nonconductive layer to expose second portions of the second surface of the electrical connection (Fig. 8F).

Regarding claim 20, Lee in view of Chen and Hartung teaches the method of claim 15, but does not teach wherein forming the first portion of elastic material and forming the second portion of elastic material includes utilizing a first elastic material for the first portion and a second elastic material for the second portion, the second elastic material is different from the first elastic material.
However, Hartung teaches another encapsulated die (Fig. 4C) having an elastomer encapsulant (paragraph [0046]-[0047]), made of two portions (51 and 52) being different materials (paragraphs [0046]-[0047]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that two separate materials could have been used for the elastomer encapsulant because Hartung teaches that this allows for a softer material to be used as the second encapsulant, reducing the stress between the chip and first encapsulant (paragraph [0049]).

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art, alone or in combination, fails to teach or suggest the first portion is on the second nonconductive layer and is between the second non-conductive layer and the die; and the second portion is on the first nonconductive layer, is between the first non- conductive layer and the die, and is between a plurality of sidewalls of the die and a plurality of sidewalls of the opening.
Regarding claim 10, the prior art, alone or in combination, fails to teach or suggest wherein the elastomer includes a third surface substantially co-planar with the first surface and a fourth surface substantially co-planar with the second surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815